     Case: 1:20-cv-03952 Document #: 46 Filed: 10/15/20 Page 1 of 3 PageID #:9413




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

CAMELBAK PRODUCTS, LLC,

        Plaintiff,                                          Civil Action No.: 1:20-cv-03952

v.                                                          Judge Rebecca R. Pallmeyer

THE PARTNERSHIPS AND UNINCORPORATED                         Magistrate Judge Jeffrey T. Gilbert
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.



                                   NOTICE OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                 NO.                                 DEFENDANT
                 154                                  romantravel
                 155                                    biuhouse
                 158                                   snailhome
                 159                                  wondernice
                 166                                     pinknice
                 166                                     pinknice
                 168                                   prettyman
                 169                                    showzone
                 170                                 wholesalervip01
                 175                                     monida
                 176                                     mssweet
                 180                                     Mikibala
                 480                                     cityman
                 482                                   cutemerry
                 519                                   lugudream
                 520                                     meledy
                 544                                     singgirl
                 550                                   sunnystars
                 560                                      wiskey
   Case: 1:20-cv-03952 Document #: 46 Filed: 10/15/20 Page 2 of 3 PageID #:9414




DATED: October 15, 2020              Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            111 West Jackson Boulevard, Suite 1700
                                            Chicago, Illinois 60604
                                            Telephone: 312-675-6079
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-03952 Document #: 46 Filed: 10/15/20 Page 3 of 3 PageID #:9415




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on October 15, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
